EXHIBIT 10.2


IMAGING DIAGNOSTIC SYSTEMS, INC.
a Florida corporation
 
FORM OF CERTIFICATE OF DESIGNATIONS, RIGHTS AND PREFERENCES
 
OF


SERIES M CONVERTIBLE PREFERRED STOCK
 
Pursuant to the Florida Business Corporation Act, the undersigned, being an
officer of Imaging Diagnostic Systems, Inc., a Florida corporation (the
“Corporation”), does hereby certify that the following resolution was adopted by
the Corporation’s board of directors (the “Board”) authorizing the creation and
issuance of  shares of Series M Convertible Preferred Stock:


RESOLVED, that pursuant to authority expressly granted to and vested in the
Board by the Certificate of Incorporation, as amended, of the Corporation, the
Board hereby creates 600 shares of Series M Convertible Preferred Stock of the
Corporation and authorizes the issuance thereof, and hereby fixes the
designation thereof, and the voting powers, preferences and relative,
participating, optional and other special rights, and the qualifications,
limitations or restrictions thereon (in addition to the designation, preferences
and relative, participating and other special rights, and the qualifications,
limitations or restrictions thereof, set forth in the Articles of Incorporation,
as amended, of the Corporation, which are applicable to the preferred stock, if
any) as follows:


1.           Designation.  The series of preferred stock shall be designated and
known as “Series M Convertible Preferred Stock” (the “Series M Preferred
Stock”).  The number of shares constituting the Series M Preferred Stock shall
be 600.  The original purchase price/stated amount of each share of Series M
Preferred Stock shall be $10,000.  The Series M Preferred Stock shall rank
senior to all other series of stock of the Corporation, except for Series L
Preferred Stock, which shall have equal rank with the Series M Preferred Stock.
 
2.           Conversion Rights. The Series M Preferred Stock shall be
convertible, without the payment of any additional consideration by a Holder,
into the common stock, no par value, of the Corporation (“Common Stock”) as
follows:
 
(a)           Optional Conversion.  Subject to and upon compliance with the
provisions of this Section 2(a), a holder of any shares of the Series M
Preferred Stock (a “Holder”) shall have the right, at such Holder’s option, to
convert any of such shares of the Series M Preferred Stock held by the Holder
into fully paid and non-assessable shares of the Common Stock at the then
Conversion Rate (as defined herein).
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Conversion Rate.  Each share of the Series M Preferred Stock is
convertible into 147,282,723.12 shares of the Common Stock (the “Conversion
Rate”), subject to adjustments as set forth in Section 2(d) hereof.
 
(c)           Mechanics of Conversion.
 
(i)           The Holder may exercise the conversion right specified in Section
2(a) by giving written notice to the Corporation at any time that the Holder
elects to convert a stated number of shares of the Series M Preferred Stock into
a stated number of shares of Common Stock and by surrendering the certificate or
certificates representing the Series M Preferred Stock to be converted or a Lost
Certificate Affidavit (as defined below) therefore, duly endorsed to the
Corporation or in blank, to the Corporation at its principal office (or at such
other office as the Corporation may designate by written notice, postage
prepaid, to all Holders) at any time during its usual business hours, together
with a statement of the name or names (with addresses) of the person or persons
in whose name the certificate or certificates for Common Stock shall be
issued.  Such conversion shall be deemed to have been made immediately prior to
the close of business on the date of surrender of the shares of Series M
Preferred Stock to be converted, and the person or persons entitled to receive
the shares of Common Stock issuable upon such conversion shall be treated for
all purposes as the record holder or holders of such shares of Common Stock on
such date.
 
(ii)           No fractional shares of Common Stock shall be issued upon
conversion of the Series M Preferred Stock.  In lieu of any fractional shares to
which the holder would otherwise be entitled, the Corporation shall pay cash
equal to such fraction multiplied by the then fair market value of a share of
Common Stock as determined by the Board of Directors.  For such purpose, all
shares of Series M Preferred Stock held by each holder of Series M Preferred
Stock shall be aggregated, and any resulting fractional share of Common Stock
shall be paid in cash.
 
(d)           Conversion Rate Adjustments.  The Conversion Rate shall be subject
to adjustment from time to time as follows:
 
(i)           Consolidation, Merger, Sale, Lease or Conveyance.  In case of any
consolidation or merger of the Corporation with or into another corporation
where the Corporation is not the surviving entity, or in case of any sale, lease
or conveyance to another corporation of all or substantially all the assets of
the Corporation, each share of the Series M Preferred Stock shall after the date
of such consolidation, merger, sale, lease or conveyance be convertible into, in
lieu of the number of shares of Common Stock which the Holders would otherwise
have been entitled to receive, the number of shares of stock or other securities
or property (including cash) to which the Common Stock issuable (at the time of
such consolidation, merger, sale, lease or conveyance) upon conversion of such
share of the Series M Preferred Stock would have been entitled upon such
consolidation, merger, sale, lease or conveyance; and in any such case, if
necessary, the provisions set forth herein with respect to the rights and
interests thereafter of the Holder of the shares of the Series M Preferred Stock
shall be appropriately adjusted so as to be applicable, as nearly as may
reasonably be, to any shares of stock or other securities or property thereafter
deliverable on the conversion of the shares of the Series M Preferred Stock.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)           Stock Dividends, Subdivisions, Reclassification, or
Combinations.  If the Corporation shall (i) declare a dividend or make a
distribution on its Common Stock in shares of its Common Stock, (ii) subdivide
or reclassify the outstanding shares of Common Stock into a greater number of
shares, or (iii) combine or reclassify the outstanding Common Stock into a
smaller number of shares; the Conversion Rate in effect at the time of the
record date for such dividend or distribution or the effective date of such
subdivision, combination, or reclassification shall be proportionately adjusted
so that the Holder of any shares of the Series M Preferred Stock surrendered for
conversion after such date shall be entitled to receive the number of shares of
Common Stock that he would have owned or been entitled to receive had such
Series M Preferred Stock been converted immediately prior to such
date.  Successive adjustments in the Conversion Rate shall be made whenever any
event specified above shall occur.  If the Corporation shall subdivide (by stock
split, by payment of a stock dividend or otherwise) the outstanding shares of
Series M Preferred Stock, into a greater number of shares of Series M Preferred
Stock, the Conversion Rate of the Series M Preferred Stock in effect immediately
prior to such subdivision shall, concurrently with the effectiveness of such
subdivision, be proportionately decreased.  In the event the outstanding shares
of Series M Preferred Stock shall be combined (by reclassification or otherwise)
into a lesser number of shares of Series M Preferred Stock, the Conversion Rate
of the Series M Preferred Stock in effect immediately prior to such combination
shall, concurrently with the effectiveness of such combination, be
proportionately increased.
 
(iii)           Excluded Transactions. No adjustment to the Conversion Rate
shall be required under this Section 2(d) in the event of the issuance of: (i)
shares of Common Stock by the Corporation upon the conversion or exercise of or
pursuant to any outstanding stock options or stock option plan now existing or
hereafter approved by the Holders (“Stock Option Plans”); (ii) shares of Common
Stock issued upon the exercise or conversion of options, warrants or other
convertible securities outstanding as of the date of the filing of this
Certificate of Designation, Rights and Preferences; or (iii) shares of Common
Stock issued or issuable as a dividend or distribution on the Series M Preferred
Stock or pursuant to any event for which adjustment is made pursuant to this
Section 2(d)(i) or (d)(ii).
 
(iv)           Reservation, Validity of Common Stock.  The Corporation covenants
that it will at all times reserve and keep available, free from preemptive or
other preferential rights, restrictions, reservations, dedications, allocations,
options, other warrants and other rights under any stock option, conversion,
option or similar agreement, solely for the purpose of effecting the conversion
of the shares of the Series M Preferred Stock, out of the aggregate of its
authorized but unissued shares of Common Stock for the purpose of effecting
conversion of the Series M Preferred Stock, the full number of shares of Common
Stock deliverable upon the conversion of all outstanding Series M Preferred
Stock not therefore converted; provided, however, that if there is not a
sufficient amount of shares of authorized Common Stock, the Corporation will
take any and all actions necessary, including but not limited to seeking
shareholder approval, to amend its Articles of Incorporation to increase the
amount of shares of Common Stock authorized for issuance as is necessary to
provide for the full conversion of the Series M Preferred Stock.  Before taking
any action which would cause an adjustment in the Conversion Rate such that
Common Stock issuable upon the conversion of Series M Preferred Stock would be
issued in excess of the authorized Common Stock, the Corporation will take any
corporate action which may, in the opinion of its counsel, be necessary in order
that the Corporation may validly and legally issue fully-paid and non assessable
shares of Common Stock at such adjusted Conversion Rate.  Such action may
include, but it is not limited to, amending the Corporation’s Articles of
Incorporation to increase the number shares of authorized Common Stock.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           Approvals.  If any shares of the Common Stock to be reserved for
the purpose of conversion of shares of the Series M Preferred Stock require
registration with or approval of any governmental authority under any Federal or
state law before such shares may be validly issued or delivered upon conversion,
then the Corporation will in good faith and as expeditiously as possible
endeavor to secure such registration or approval, as the case may be. If, and so
long as, any Common Stock into which the shares of the Series M Preferred Stock
are then convertible is listed on any national securities exchange, the
Corporation will, if permitted by the rules of such exchange, list and keep
listed on such exchange, upon official notice of issuance, all shares of such
Common Stock issuable upon conversion.
 
(f)           Valid Issuance.  All shares of Common Stock that may be issued
upon conversion of shares of the Series M Preferred Stock will upon issuance be
duly and validly issued, fully paid and non-assessable and free from all taxes,
liens and charges with respect to the issuance thereof, and the Corporation
shall take no action that will cause a contrary result.
 
3.           Redemption at the Holders’ Option.
 
Any shares of Series M Preferred Stock which remain outstanding on December 31,
2017, may be redeemed at the option of the Holders requesting same, in which
case the Corporation shall pay with respect to each redeemed share an amount
equal to the stated amount plus all accrued but unpaid dividends.  Any Holder
electing to exercise this option shall deliver to the Company written notice of
exercise together with his original Series M Preferred Stock certificate.  The
redemption amount shall be paid in three equal installments, with the first due
10 days after delivery of the notice of exercise and the second and third
installments due one and two years, respectively, after the due date of the
first installment.
 
4.           Dividends.
 
(a)           The Holders of the Series M Preferred Stock shall be entitled to
receive, out of funds legally available therefore, cumulative dividends at the
fixed rate of 9.00% of the stated value per share per annum, payable in
preference and priority to any payment of any cash dividend on Common Stock or
any other shares of capital stock of the Company junior in priority to the
Series M Preferred Stock (such Common Stock and other inferior stock being
collectively referred to as “Junior Stock”), when and as declared by the Board
of Directors of the Company.
 
(b)           Such dividends shall be payable on December 31 of each year and on
the Redemption Date.  Dividends may be payable (i) in cash or (ii) except with
respect to dividends payable pursuant to section 4(d) below, at the Company’s
option, in shares of duly authorized and otherwise unreserved Common Stock based
upon the weighted average closing bid price for the Common Stock for the 20
trading days immediately preceding the dividend payment date in which the Common
Stock had trading volume as quoted on the OTC QB or PINK or other principal
market on which the Common Stock is traded.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Such dividends shall accrue with respect to each share of Series M
Preferred Stock from the date on which such share is issued and outstanding and
thereafter shall be deemed to accrue from day to day whether or not earned or
declared and whether or not there exists profits, surplus or other funds legally
available for the payment of dividends, and shall be cumulative so that if such
dividends on the Series M Preferred Stock shall not have been paid, or declared
and set apart for payment, the deficiency shall be fully paid or declared and
set apart for payment before any dividend shall be paid or declared or set apart
for any Junior Stock and before any purchase or acquisition of any Junior Stock
is made by the Company.
 
(d)           At the earlier of: (i) the redemption of the Series M Preferred
Stock; or (ii) the liquidation, sale or merger of the Company, any accrued but
undeclared dividends shall be paid to the Holders of record of outstanding
shares of Series M Preferred Stock.  Each such dividend shall be paid in cash
and mailed to the Holders of record of the Series M Preferred Stock as their
names and addresses appear on the share register of the Company or at the office
of the transfer agent on the corresponding dividend payment date.
 
5.           Liquidation.
 
a              Liquidation Preference. In the event of liquidation, dissolution
or winding up of the Corporation, whether voluntary or involuntary (a
“Liquidation Event”), the Holders of the Series M Preferred Stock shall be
entitled to receive, prior and before any distribution of assets shall be made
to the holders of any Common Stock or other class of capital stock or other
equity securities of the Corporation, an amount equal to $10,000 per share of
Series M Preferred Stock held by such Holder plus accrued but unpaid dividends
(the “Liquidation Pay Out”).  After payment of the Liquidation Pay Out to each
Holder and the payment of the respective liquidation preferences of the other
preferred stock of the Corporation, if any, the Series M Preferred Stock shall
be deemed to have been converted to Common Stock and the entire remaining assets
of the Corporation available for distribution shall be distributed pro rata to
holders of the Common Stock of the Corporation and the former Holders of Series
M Preferred Stock in proportion to the number of shares of Common Stock held by
them or into which the Series M Preferred Stock shall be deemed to have been
converted.
 
b              Ratable Distribution.  If upon any liquidation, dissolution or
winding up of the Corporation, the net assets of the Corporation to be
distributed among the Holders shall be insufficient to permit payment in full to
the Holders of such Series M Preferred Stock, then all remaining net assets of
the Corporation after the provision for the payment of the Corporation’s
external, third party debts shall be distributed ratably in proportion to the
full amounts to which they would otherwise be entitled to receive among the
Holders.  Shares of Series M Preferred Stock shall not be entitled to be
converted into shares of Common Stock in order to participate in any
distribution, or series of distributions, as shares of Common Stock, without
first foregoing participation in such distribution, or series of distributions,
as shares of Series M Preferred Stock.
 
 
5

--------------------------------------------------------------------------------

 
 
c              Merger, Reorganization or Sale of Assets.  For purposes of this
Section 5, (i) any acquisition of the Corporation by means of merger, tender
offer, stock purchase or other form of corporate reorganization or transaction
in which outstanding shares of the Corporation are exchanged for securities or
other consideration issued, or caused to be issued, by the acquiring corporation
or its subsidiary (other than a transaction or series of related transactions in
which the holders of the voting securities of the Corporation outstanding
immediately prior to such transaction or series of related transactions retain,
immediately after such transaction or series of transactions, as a result of
shares in the Corporation held by such holders prior to such transaction, at
least a majority of the total voting power represented by the outstanding voting
securities of the Corporation or such other surviving or resulting entity (or if
the Corporation or such other surviving or resulting entity is a wholly-owned
subsidiary immediately following such acquisition, its parent)) or (ii) a sale
of all or substantially all of the assets of the Corporation, shall be treated
as a Liquidation Event of the Corporation and shall entitle the holders of
Series M Preferred Stock to receive at the closing in cash, securities or other
property amounts as specified in Section 5(a) above.  Whenever the distribution
provided for in this Section 5 shall be payable in assets other than cash, the
value of such distribution shall be the fair market value of such securities or
other property as determined in good faith by the Board, except that any
publicly-traded securities to be distributed to stockholders in a liquidation,
dissolution, or winding up of the Corporation shall be valued as follows:
 
i           if the securities are then traded on a national securities exchange,
then the value of the securities shall be deemed to be the average of the
closing prices of the securities on such exchange over the 10 trading day period
ending five trading days prior to the distribution;
 
ii           if the securities are actively traded over-the-counter, then the
value of the securities shall be deemed to be the average of the closing bid
prices of the securities over the 10 trading day period ending five trading days
prior to the Distribution.
 
In the event of a merger or other acquisition of the Corporation by another
entity, the Distribution date shall be deemed to be the date such transaction
closes.  For the purposes of this subsection 5(c), “trading day” shall mean any
day which the exchange or system on which the securities to be distributed are
traded is open and “closing prices” or “closing bid prices” shall be deemed to
be: (i) for securities traded primarily on the New York Stock Exchange, the
American Stock Exchange or a Nasdaq market, the last reported trade price or
sale price, as the case may be, at 4:00 p.m., New York time, on that day and
(ii) for securities listed or traded on other exchanges, markets and systems,
the market price as of the end of the regular hours trading period that is
generally accepted as such for such exchange, market or system.  If, after the
date hereof, the benchmark times generally accepted in the securities industry
for determining the market price of a stock as of a given trading day shall
change from those set forth above, the fair market value shall be determined as
of such other generally accepted benchmark times.
 
6.           Voting Rights.
 
(a)           The holders of Preferred Stock and the holders of Common Stock
shall have identical voting rights and shall vote together and not as separate
classes.
 
(b)           Other than as provided herein or required by law, there shall be
no series voting.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           The Holders of the Series M Preferred Stock shall be entitled to
vote at any meeting of stockholders of the Corporation (or any written actions
of stockholders in lieu of meetings) with respect to any matters presented to
the stockholders of the Corporation for their action or consideration. For the
purposes of such stockholder votes, each share of Series M Preferred Stock shall
be entitled to one vote for each share of Common Stock such share of Series M
Preferred Stock could then be converted into at the record date set for such
voting.  For purposes of determining the voting rights of the Holders of the
Series M Preferred Stock, any share of Common Stock into which a share of Series
M Preferred Stock could be converted that is not authorized or outstanding, but
is subject to issuance upon exercise of conversion hereunder, shall be deemed to
be outstanding.  Fractional votes shall not, however, be permitted and any
fractional voting rights resulting from the above formula (after aggregating all
shares into which shares of Series M Preferred Stock held by each holder could
be converted), shall be disregarded.  The Holders of shares of Series M
Preferred Stock shall be entitled to notice of any stockholders’ meeting in
accordance with the bylaws of the Corporation.
 
(d)           Notwithstanding anything stated to the contrary, so long as any
shares of Series M Preferred Stock remain outstanding, the Corporation shall not
(and shall not cause or permit any of its material Subsidiaries to), by
amendment, merger, consolidation or otherwise, without first obtaining the
approval of the holders of at least a majority of the then outstanding shares of
Series M Preferred Stock: (i) alter or change the rights, preferences or
privileges of the Series M Preferred Stock as outlined herein; (ii) create any
new class or series of capital stock (or securities convertible into or
exercisable therefore) (1) having parity with or a preference over the Series M
Preferred Stock as to the payment of dividends or the distribution of assets
upon the occurrence of a Liquidation Event or (2) that are otherwise on parity
or superior to the Series M Preferred (“Senior Securities”); (iii) alter or
change the rights, preferences or privileges of any Senior Securities so as to
adversely affect the Series M Preferred Stock; (iv) enter into a contract for a
sale by the Corporation (or any material subsidiary thereof) of a material
portion of the assets or equity of the Corporation or such subsidiary whether
effected by a merger, consolidation or other transaction; (vi) amend the
Corporation’s articles of incorporation, bylaws or this Certificate (as defined
below); (vii) declare or pay dividends or redeem any equity securities of the
Corporation or any material subsidiary thereof (other than dividends payable on,
or redemption of, the Series M Preferred Stock); (viii) issue additional shares
of Common Stock or Series M Preferred Stock (except in connection with the
conversion of the Series M Preferred Stock) or any security convertible or
exercisable into Common Stock or Series M Preferred Stock; or (ix) effect a
Liquidation Event as described in Section 5(a) or 5(c).
 
7.           Exclusion of Other Rights.  Except as may otherwise be required by
law, the shares of the Series M Preferred Stock shall not have any preferences
or relative, participating, optional or other special rights, other than those
specifically set forth in this Certificate (as defined below) (as such
Certificate may be amended from time to time) and in the Corporation’s Articles
of Incorporation, as amended.
 
8.           Headings of Subdivisions.  The headings of the various subdivisions
hereof are for convenience of reference only and shall not affect the
interpretation of any of the provisions hereof.
 
 
7

--------------------------------------------------------------------------------

 
 
9.           Severability of Provisions.  If any right, preference or limitation
of the Series M Preferred Stock set forth in this certificate of designations,
rights and preferences (“Certificate”) (as such Certificate may be amended from
time to time) is invalid, unlawful or incapable of being enforced by reason of
any rule of law or public policy, all other rights, preferences and limitations
set forth in this Certificate (as so amended) which can be given effect without
the invalid, unlawful or unenforceable right, preference or limitation shall,
nevertheless, remain in full force and effect, and no right, preference or
limitation herein set forth shall be deemed dependent upon any other such right,
preference or limitation unless so expressed herein.
 
10.        Status of Reacquired Shares.  No shares of the Series M Preferred
Stock which have been issued and reacquired in any manner or converted into
Common Stock may be reissued, and all such shares shall be returned to the
status of undesignated shares of preferred stock of the Corporation.
 
IN WITNESS WHEREOF, the Corporation has caused this Certificate to be signed in
its name and on its behalf by its Chief Executive Officer this ____ day of July,
2014.
 

 
By:
   
Name:
Richard J. Grable II
 
Title:
President

                                                     
8

--------------------------------------------------------------------------------


 

